84 Cal. App. 2d 550 (1948)
LOUIS A. QUAN, Appellant,
v.
FREDRICK KRASEMAN et al., Respondents.
Civ. No. 13640. 
California Court of Appeals. First Dist., Div. Two.  
Mar. 25, 1948.
 Wm. Frank Worthington, Jr., and Leonard A. Worthington for Appellant.
 John J. Jones for Respondents.
 NOURSE, P. J.
 Plaintiff sued for specific performance of a written contract to sell real property. Judgment went to defendants.
 The defendants were an elderly couple who, without independent advice, were persuaded by plaintiff to sign an agreement to sell their home property for $16,000 on a down payment of $1,000, the balance covered by unsecured promissory notes providing instalment payments over a period of eight years. The trial court found on substantial evidence that the contract price was not a fair price and that the contract as a whole was inequitable and unfair. The latter finding is supported by the evidence that the contract called for payment of $15,000 of the purchase price of $16,000 by delivery of promissory notes which were wholly unsecured. It is a matter of common knowledge that such a contract is rarely, if ever, entered into between parties who are aware of their mutual rights and obligations.
 [1] It is settled law that the decision whether a contract sought to be enforced is fair and equitable is left with the trial court in the first instance, and where, as here, there is evidence supporting the finding, the judgment will not be disturbed. [2] This follows from the principle that the burden is on the plaintiff to allege and prove that the contract is not inequitable or unconscionable. (23 Cal.Jur., pp. 490, 493- 495.)
 Judgment affirmed.
 Goodell, J., and Dooling, J., concurred.